 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   MITY-LITE, INC., a Utah corporation              Case No.: 1:19-cv-01494-ASW-JLT

12                           Plaintiff                PROPOSED ORDER GRANTING
            v.                                        STIPULATION TO CONTINUE THE
13                                                    SCHEDULING CONFERENCE
     EDSAL SANDUSKY CORPORATION,
14
                             Defendants.
15

16          Plaintiff Mity-Lite, Inc. and Defendant Edsal Sandusky Corporation seek to continue the
17   Mandatory Scheduling Conference and related dates. Having considered the stipulation and
18   papers submitted therewith, the Court GRANTS the request as follows:
19          1.     The Mandatory Scheduling Conference is CONTINUED to approximately March
20   17, 2020 at 9:15 a.m.
21          2.     The parties SHALL file their joint scheduling conference report no later than
22   March 12, 2020.
23
     IT IS SO ORDERED.
24

25      Dated:    February 12, 2020                        /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28

 1

 2
